Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) s 1,11,28,29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massengill et al. (US 2020/0114815).
Massengill discloses a method of controlling vehicle lighting device comprising collecting data relating to following distance of following vehicles (par. 46), using at least one rearward facing screens 410,411,413,415 (Fig. 4), and based on the collected following vehicle data, controlling the at least one outward facing screens to adapt a light position of a rear light based on the position of the trailing vehicle (par. 46), except for particularly stating that the screens are digital screens.
However, use of digital lighting in motor vehicles is well-known in the art for signaling turns or braking, and to use a digital turn or brake light as opposed to a turn or brake light as disclosed by Massengill would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, in order to allow a user to have a wider variety of displayed images for aesthetic purposes.
Regarding claim 28, Massengill teaches that rear lights are activated (Fig. 4).
Claim 11 is rejected for the same reasons as set forth above with regard  to claim 1.
Claim 29 is rejected for the same reasons as set forth above with regard to  claim 28.
2.	Claims 30,31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johnson and Elgrably disclose vehicle lighting based on nearby vehicle location.
4.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRENT SWARTHOUT/               Primary Examiner, Art Unit 2689